GREEN, ROBERT A., Jr., Associate Judge
(concurring).
I have no quarrel with the result reached by the majority opinion in this case. *461However, I feel the courts in this State must recede from the present position that a sentence will not be reviewed when the sentence does not exceed the maximum established by statute — notwithstanding the apparent harshness or severity of the sentence. A procedure must be adopted for appellate review of sentencing in criminal cases so that grossly disparate sentencing in various areas of the State and in similar cases within the same area can be made more uniform. The best way to effect this change is to recede from the above position.
Obviously, if such a procedure is instituted, certain guidelines for its application would be promulgated. However, in the case at bar, I do not feel that the sentences imposed meet any reasonable test for modification due to harshness.